United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  January 3, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-20053
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellant,

                                versus

                         JOHN LEE WALLEY, JR.,

                                                   Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 4:99-CR-200-2
                         --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     John Lee Walley, Jr., federal prisoner # 83822-079, appeals

the district court’s revocation of his supervised release and

imposition of a 24-month term of imprisonment.           See 18 U.S.C.

§ 3583(g).     Walley argues that the district court erred in not

imposing substance-abuse treatment pursuant to 18 U.S.C. § 3583(d)

in lieu of incarceration. In sentencing Walley, the district court

considered his previous failed attempt to participate in drug

treatment.     Walley committed several violations of the conditions

of his supervised release in addition to failing a drug test, which

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
renders him ineligible for discretionary relief.     See 18 U.S.C.

§ 3583(d).

     Walley has not argued that the length of his sentence is

either unreasonable or plainly unreasonable.   See United States v.

Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct.

1804 (2006).     Accordingly, there was no error in the district

court’s revocation of supervised release and imposition of a 24

month term of imprisonment.

     AFFIRMED.




                                2